ON MOTION
LINN, Circuit Judge.

ORDER

The Federal Deposit Insurance Corporation (FDIC) moves to voluntarily dismiss its appeal, 03-5025. FDIC states that David Cain et al. consent. The United States responds. FDIC replies. The United States moves without opposition for an extension of time to file its brief for 03-5020.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) FDIC’s motion to dismiss its appeal 03-5025 is granted.
(2) Each side shall bear its own costs for 03-5025.
(3) The United States’ motion for an extension of time is granted. The United States’ brief for 03-5020 is due within 14 days of the date of filing of this order.
(4) The revised official caption is reflected above.